Citation Nr: 0823624	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  04-17 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for chest pains, mitral 
valve prolapse, S-4 gallop at left sternal border, left 
ventricle valve regurgitation, bundle branch blockage, left 
ventricular hypertrophy, murmur, dizziness, fatigue, and high 
cholesterol. 

2.  Entitlement to service connection for chronic ear 
infections.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from February 1970 to May 
1971 and from February 1974 to February 1980.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Waco, Texas, Regional Office (RO).  By a rating action in May 
2005, the RO denied service connection for chest pains, 
mitral valve prolapse, S-4 gallop at left sternal border, 
left ventricle valve regurgitation, bundle branch blockage, 
left ventricular hypertrophy, murmur, dizziness, fatigue, and 
high cholesterol; the RO also denied service connection for 
chronic ear infections.  He perfected a timely appeal to that 
decision.  

In May 2007, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, which included a VA examination with opinions, a 
supplemental statement of the case (SSOC) was issued in 
February 2008.  


FINDINGS OF FACT

1.  The veteran experiences pain in his chest but there is no 
competent evidence of an underlying disease or injury.  

2.  Dizziness, fatigue and high cholesterol are symptoms that 
are not, in and of themselves, disabilities for VA 
compensation purposes; and there is no competent evidence of 
a disability manifested by dizziness, fatigue, or high 
cholesterol that is related to service.  

3.  The veteran's mitral valve prolapse, S-4 gallop at left 
sternal border, left ventricle valve regurgitation, bundle 
branch blockage, left ventricular hypertrophy, and murmur 
were first diagnosed decades after service and there is no 
competent evidence that suggests a causal link between his 
claimed disabilities and any incident of service.  

4.  Chronic ear infections were not demonstrated in service, 
and any current ear disorder is unrelated to the veteran's 
military service.  


CONCLUSIONS OF LAW

1.  A disability manifested by chest pains, mitral valve 
prolapse, S-4 gallop at left sternal border, left ventricle 
valve regurgitation, bundle branch blockage, left ventricular 
hypertrophy, murmur, dizziness, fatigue, and high cholesterol 
was not incurred in or aggravated by service, and was not 
incurred as a result of any established event, injury, or 
disease during active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).  

2.  Chronic ear infections were not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, VA satisfied its duty to notify by means of 
letters dated in January 2004, February 2004, and June 2004 
from the RO to the veteran which were issued prior to the RO 
decision in May 2005.  Those letters informed the veteran of 
what evidence was required to substantiate the claims and of 
herald VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  The veteran was 
subsequently afforded VA compensation examinations in April 
2006 and December 2007.  In addition, the September 2005 SOC, 
the May 2006 SSOC, and the February 2008 SSOC provided the 
veteran with an additional 60 days to submit additional 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  It also appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the veteran in proceeding with the present 
decision, since the veteran was informed of the provisions of 
Dingess in March 2006 and November 2007.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish service connection for chest pains, 
mitral valve prolapse, S-4 gallop at left sternal border, 
left ventricle valve regurgitation, bundle branch blockage, 
left ventricular hypertrophy, murmur, dizziness, fatigue, and 
high cholesterol, and chronic ear infections, given a prior 
Board remand, given that he has been provided all the 
criteria necessary for establishing service connection, and 
considering that the veteran is represented by a highly 
qualified service representative, we find that any notice 
deficiencies are moot.  See Conway v. Principi, 353 F.3d 
1369, 1374 (2004).  To that extent that there has been any 
presumed prejudicial preadjudicative notice error, if any, it 
did not affect the essential fairness of the adjudication now 
on appeal.  


II.  Factual background.

The service medical records show that the veteran was 
diagnosed with otitis media in September 1977.  In January 
1978, he was again found to have otitis, right and left ears.  
The diagnosis was sinusitis.  On the occasion of the 
separation examination in December 1979, clinical evaluation 
of the ears and heart was normal; a chest x-ray was normal.  

VA treatment records, dated from 1980 through 1983, are 
negative for any findings of or treatment for chronic ear 
infections, chest pains, mitral valve prolapse, or S-4 gallop 
at left sternal border, left ventricle valve regurgitation, 
bundle branch blockage, left ventricular hypertrophy, and 
murmur.  A VA examination report, dated in August 1981, 
indicated that there was no evidence of congestive heart 
failure.  Electrocardiogram was normal, a chest x-ray was 
normal, and echocardiogram showed no evidence of prolapse of 
the mitral valve.  

The veteran was seen by a VA cardiologist in September 1990; 
at that time, he complained of excessive valve growth and 
occasional fluttering of the heart.  The impression was 
possible mitral prolapse.  A chest x-ray was normal.  A VA 
progress note, dated in May 1995 reflects a diagnosis of 
early external otitis.  In February 1996, the veteran was 
again seen for complaints of ear pain.  

Treatment records, dated from April 2001 through March 2006, 
show diagnoses of chest pain, left ventricular hypertrophy, 
murmur, and bundle branch block; these records also show 
current diagnosis of otodermatitis in both ears.  In May 
2001, the veteran underwent a cardiology consultation for 
evaluation of complaints of right arm numbness, right sided 
chest pain, nausea, lightheadedness and weakness.  It was 
noted that the veteran went to the emergency room; he stayed 
overnight and then released.  He indicated that he had been 
having episodes of heart fluttering; he also reported a 
history of MVP.  Examination revealed no carotid bruits; the 
lungs were clear.  The cardiovascular system was within 
normal limits at 70's, with no murmurs and no clicks.  The 
impression was chest pressure with history of MVP, 
hypertension and family history of CAD, and palpitations.  
The records indicate that the veteran underwent a 24 hour 
Holter monitor evaluation in July 2001, which was interpreted 
as unremarkable; a cardiolite stress test was also negative.  
During a clinical visit with a cardiologist in January 2003, 
it was noted that results of Holter monitor revealed sinus 
rhythm with right bundle branch block.  A VA progress note, 
dated in February 2003, reflects a finding of S-4 gallop; the 
diagnosis was cardiac valvular disease.  

On the occasion of a VA examination in March 2003, 
examination of the ears revealed a scaly dermatitis on both 
ears consistent with seborrheic dermatitis; however, no ear 
infection was noted.  The veteran was seen in September 2003 
for complaints of bilateral ear pain.  Examination revealed a 
mild superficial cellulitis anterior to the left ear.  The 
assessment was facial cellulitis.  During a clinical visit in 
October 2003, it was noted that the veteran had drainage in 
both ears.  

The veteran was afforded a VA examination in February 2005.  
Evaluation of the cardiovascular system revealed a regular 
rhythm; no murmurs were noted.  The heart was normal in size.  
A chest x-ray was reported as normal.  

In October 2005, the veteran was seen for complaints of pain 
and itching in both ears; he was diagnosed with acute otitis 
media.  During a clinical evaluation for nasal congestion and 
possible sinusitis, it was noted that the veteran had other 
ENT symptoms and problems.  It was noted that he also had 
chronic otorrhea and crusting; he had been on otic drop for a 
year with no improvement.  The diagnosis was otodermatitis 
AU, which could be a result of a Neomycin allergy; no signs 
of middle ear involvement.  In January 2006, the veteran was 
diagnosed with acute otitis externa.  

On the occasion of a VA examination in April 2006, it was 
noted that a cardiac examination was normal.  No EKG changes 
were noted.  The size of the heart was normal.  A VA 
examination of the cardiovascular system in December 2007 
noted regular rate and rhythm, with no murmurs; breath sounds 
were clear.  A stress test produced no symptoms and o 
arrhythmia.  Heart size was reported as normal.  The 
pertinent diagnoses were probable noncardiac chest pain more 
likely pleuritic, anxiety, gastrointestinal (GI) or 
musculoskeletal related; no evidence of mitral valve prolapse 
or Bundle Branch Block; Paroxysmal Atrial Tachycardia, which 
is not evident with any recent testing.  The veteran also 
underwent an examination of the ears; he reported a history 
of infection in both ears.  On examination, there was no 
evidence of middle or inner ear infection.  The pertinent 
diagnoses were otorrhea and otodermatitis; there was no 
evidence of chronic otitis media/externa.  The examiner 
opined that the otodermatitis/otorrhea was not caused by or a 
result of active service periods.  The examiner also stated 
that the claimed chest pains, mitral valve prolapse, etc...is 
not caused by or a result of service or paroxysmal atrial 
tachycardia.  

Service connection has been granted for paroxysmal atrial 
tachycardia.  


III.  Legal Analysis.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection basically means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein. 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Certain chronic diseases, such as 
cardiovascular disorders, may be service connected if 
manifested to a degree of 10 percent disabling or more within 
one year after separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2007).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period.  It provides that 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  Medical 
evidence demonstrating an etiological link is not necessary 
to prove service connection when the disability is chronic.  
See Groves v. Peake,  __ F. 3d. __, WL 1902496 (2008).  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2007).  

Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 
1131; and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service- 
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  See 
McClain v. Nicholson, No. 04-0468 (U.S. Vet. App. Jun. 21, 
2007).  

Generally, medical evidence, rather than lay evidence, is 
required to establish a medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, in certain 
uncomplicated circumstances, lay evidence may suffice.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that lay evidence is competent to 
identify a simple condition such as a broken leg but not more 
complex issues such as identifying a form of cancer).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Chest pains with mitral valve prolapse, left ventricular 
valve regurgitation, etc.

(i) Chest pains.

While the Board acknowledges that the veteran has long 
complained of chest pain, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  Further, where the medical 
evidence establishes that a veteran does not currently have a 
diagnosed disability manifested by chest pains, service 
connection is not authorized under the statues governing 
veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992), Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

Basic entitlement to disability compensation derives from two 
statutes, both found in title 38, sections 1110 and 1131, the 
former relating to wartime disability compensation and the 
latter relating to peacetime disability compensation. Both 
statutes provide for compensation, beginning with the 
following words: "For disability resulting from personal 
injury suffered or disease contracted in the line of duty. . 
. ." Thus, in order for a veteran to qualify for entitlement 
to compensation under those statutes, the veteran must prove 
existence of a disability, and one that has resulted from a 
disease or injury that occurred in the line of duty.  
Sanchez-Benitez, supra.  Without an injury or disease 
incurred in service leading to a disability, service 
connection cannot be granted.  

The Board acknowledges that the veteran experiences pain in 
his chest and that he has experienced this pain since 
service.  The veteran is certainly competent to testify as to 
his own symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 
307 (2007).  However, his contentions alone, without the 
support of a medical opinion as to diagnosis, is not 
sufficient evidence to grant his claim.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994), Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

The preponderance of the evidence is against the veteran's 
claim for service connection.  Because the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more 
favorable result.  Therefore, the claim cannot be granted.  

(ii) Dizziness, fatigue, and high cholesterol.

A disability for VA compensation purposes refers to an 
impairment of earning capacity due to a disease or injury, 
rather than to a disease or injury itself.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  By definition, fatigue is a 
state of increased discomfort and decreased efficiency 
resulting from prolonged or excessive exertion; loss of power 
or capacity to respond to stimulation.  Dorland's Illustrated 
Medical Dictionary 679 (30th ed. 2003).  Fatigue is a symptom 
and not, in and of itself, a disability.  See e.g. 61 Fed. 
Reg. at 20,445 (May 7, 1996).  

By definition, dizziness is a distorted sense of relationship 
to space; a sensation of unsteadiness with a feeling of 
movement within the head.  Dorland's Illustrated Medical 
Dictionary 557 (30th ed. 2003).  Therefore, dizziness is also 
a symptom and not, in and of itself, a disability.  See e.g. 
61 Fed. Reg. at 20,445 (May 7, 1996).  

The veteran has asserted that he experiences dizziness and 
fatigue related to his heart disorder.  But there is no 
competent medical evidence linking his occasional complaints 
of dizziness or fatigue to service or to the veteran's 
current paroxysmal atrial tachycardia; rather, following a VA 
examination in December 2007, the examiner opined that the 
claimed disabilities, including dizziness, fatigue and high 
cholesterol are not caused by or the result of service or 
paroxysmal atrial tachycardia.  

Even if the Board were to assume that claimed dizziness and 
fatigue are part of his service-connected paroxysmal atrial 
tachycardia, service connection on a separate basis would not 
be warranted, such symptomatology would instead be rated as 
part and parcel of the veteran's paroxysmal atrial 
tachycardia.  Where as here, medical evidence fails to show a 
separate diagnosis of a disability for which service 
connection is sought, there can be no valid claim for service 
connection-on any basis.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

The veteran also seeks service connection for high 
cholesterol.  Because this symptom is not a disability under 
applicable law, the claim will be denied.  

Under applicable regulations, the term "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  38 C.F.R. § 4.1.  
See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 
Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board notes that mere symptoms, or laboratory findings 
such as a high cholesterol test or proteinuria, alone, do not 
in and of themselves constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001); Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . ."). High cholesterol is a laboratory 
finding, and no medical professional has identified any 
disability associated with any laboratory results.  

As noted, the Board has considered the statements of the 
veteran.  However, on issues of medical fact, diagnosis, or 
causation, his statements are not competent.  While he is 
competent to note certain symptoms and observations, the 
veteran is not competent to determine its etiology or to link 
it to service.  Accordingly, service connection is denied.  
In reaching this decision, the Board has considered the 
doctrine of doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert, supra.  


(iii)  Mitral valve proplapase, S-4 gallop at left sternal 
border, left ventricle valve regurgitation, right bundle 
branch blockage, left ventricular hypertrophy, and murmur.

After careful review of the evidentiary record, the Board 
finds that service connection is not warranted for mitral 
valve prolapse S-4 gallop at left sternal border, left 
ventricle valve regurgitation, right bundle branch blockage, 
left ventricular hypertrophy, and murmur.  

The Board has been presented with a remarkable conflict in 
the record.  Significantly, the record reflects that over the 
years, clinical evaluation and examinations of the veteran 
have resulted in either diagnoses or impressions of left 
ventricular hypertrophy, bundle branch block and a murmur.  
An ECG report, dated in December 1997, reflects a finding of 
possible left atrial enlargement.  In January 2003, it was 
reported that a Holter monitor had disclosed right bundle 
branch block; and, an ambulatory care note, dated in February 
2003, reflects a diagnosis of cardiac valvular disease.  More 
recently, in February 2005, there was a report of normal 
cardiac size, no mitral valve disease and no bundle branch 
block.  The Board is unable to determine which examiner or 
examiners is (are) more competent than the other(s).  
Therefore, the Board assumes that each examiner has a minimum 
level of competence and the Board accepts for purposes of the 
appeal that the veteran has hypertrophy, mitral valve 
disease, bundle branch block and a murmur.  The record also 
establishes that service connection has been established for 
paroxysmal atrial tachycardia (PAT).  

However, the existence of current disability is not enough to 
establish service connection; it is just one fact that must 
be considered.  The Board turns to an analysis of the next 
criterion in order to establish service connection, whether 
there was an inservice incurrence or aggravation of a disease 
or injury.  In this regard, the Board notes that, while 
service connection has been granted for PAT, the service 
records are devoid of any finding of hypertrophy, bundle 
branch block mitral valve disease and a murmur.  Although he 
veteran complained of shortness of breath, pain or pressure 
in the chest, palpitation or a pounding heart and heart 
trouble in December 1979, the clinical evaluation disclosed 
that the heart, lungs, chest and chest X-ray were normal.  A 
post service VA examination in June 1980 confirmed the 1979 
normal clinical findings; at that time, the examination 
reported no murmur and evaluation of the heart was within 
normal limits.  Furthermore, a VA examination in December 
1980 reported a diagnosis only of a history of heart 
condition.  Although the EKG was interpreted as suggesting 
LVH, the clinical examination and X-ray studies were 
described as non-revealing.  Again, there were no murmurs.  
Based upon the service records and immediate post-service 
examination reports, the Board concludes that records, we 
conclude that mitral valve prolapse S-4 gallop at left 
sternal border, left ventricle valve regurgitation, right 
bundle branch blockage, left ventricular hypertrophy, and 
murmur were not present during service or manifest to a 
degree of 10 percent within one year of separation.  A mere 
suggestion of LVH in December 1980 is inadequate to establish 
that there was, in fact, LVH when all other findings are 
considered to within normal limits and the examiner 
determines that a diagnosis is not warranted.  

Furthermore, there is no competent evidence attributing even 
the post service positive evidence to in-service findings or 
any incident of service.  Rather, when that issue is directly 
addressed by the VA examiner in December 2007, it was 
concluded that the claimed disabilities were not linked to 
the veteran's active service.  

The only evidence of record which indicates that the veteran 
currently has the above disabilities is the veteran's own 
allegations.  The veteran has not indicated that he has 
received any specialized medical training and is considered a 
layman.  As a layman, he is not qualified to state an opinion 
on a question of medical diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of § 5107(b) is not 
applicable.  Accordingly, entitlement to service connection 
for mitral valve prolapse S-4 gallop at left sternal border, 
left ventricle valve regurgitation, right bundle branch 
blockage, left ventricular hypertrophy, and murmur is denied.  

B.  Chronic Ear Infections.

In this case, service medical records show that the veteran 
was diagnosed with otitis media in September 1977.  In 
January 1978, he was again found to have otitis, right and 
left ears.  The diagnosis was sinusitis.  There were no 
subsequent complaints or findings for ear infections in 
service.  And, on the occasion of the separation examination 
in December 1979, clinical evaluation of the ears was normal.  
Following service, there are no documented complaints or 
findings of ear infections until May 1995, which is 
approximately 10 years after the veteran's discharge from 
service.  Subsequent treatment records show treatment for ear 
pain and diagnoses of acute otitis media and otitis externa; 
however none of these records suggest any nexus between the 
current medical findings and those in service.  The Board 
finds persuasive the opinion of the VA examiner in December 
2007 otodermatitis/otorrhea was not cause by or related to 
the veteran's service.  The Board has carefully weighed the 
evidence of record and finds that the preponderance of the 
evidence is against service connection for chronic ear 
infections.  

Although the veteran believes that he has chronic ear 
infections that are related to service, his lay opinion, 
offered without training or education in medicine, is not 
competent evidence required to establish service connection.  
Espiritu, 2 Vet. App. at 494.  Accordingly, the Board finds 
that the preponderance of the evidence is against service 
connection for chronic ear infections.  38 U.S.C.A. 
§ 5107(b).  


ORDER

Service connection for chest pains, mitral valve prolapse, S-
4 gallop at left sternal border, left ventricle valve 
regurgitation, bundle branch blockage, left ventricular 
hypertrophy, murmur, dizziness, fatigue, and high cholesterol 
is denied.  

Service connection for chronic ear infections is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


